 Case 1:20-cv-01149-RGA Document 19 Filed 05/27/21 Page 1 of 2 PageID #: 943




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

  Anthony MacKay, Arion Robinson,
  Aziz Khetani, Doug LaMarca, John
  Irvine, Nicolas Urquiza, Patrick Eckert,
  Ye Wang, individually and on behalf of           C.A. No. 20-1149-RGA
  all others similarly situated,

                  Plaintiffs,

          v.

   LENOVO (UNITED STATES) INC.,

                   Defendant.

    JOINT STIPULATION AND [PROPOSED] ORDER REGARDING FILING OF
    OPPOSITION TO MOTION TO DISMISS, REPLY THERETO AND BRIEFING
                             SCHEDULE

       WHEREAS, Plaintiffs Anthony MacKay, Arion Robinson, Aziz Khetani, Doug LaMarca,

John Irvine, Nicolas Urquiza, Patrick Eckert, and Ye Wang, (“Plaintiffs”) filed their Amended

Class Action Complaint (“Amended Complaint”) against defendant Lenovo (United States) Inc.

(“Defendant”) on April 2, 2021 (D.I. 15) pursuant to the briefing schedule entered by the Court on

March 3, 2021 (D.I. 13);

       WHEREAS, on April 30, 2021, Defendant filed a motion to dismiss the Amended

Complaint (D.I. 16) (the “Motion to Dismiss”) pursuant to the current briefing schedule;

       WHEREAS, the Plaintiffs’ opposition to the Defendant’s motion to dismiss is currently

due by May 28, 2021;

       WHEREAS, the parties have agreed to mediate this case and a companion case captioned

Gisairo et al. v. Lenovo (United States) Inc., Civil Action No. 19 -cv-2727 (D. Minn.) on July 1,

2021, before Hon. Jeffrey J. Keyes (ret.);
 Case 1:20-cv-01149-RGA Document 19 Filed 05/27/21 Page 2 of 2 PageID #: 944




       WHEREAS, the parties wish to focus their efforts on the upcoming July 1, 2021 mediation

and ensure that they have adequate time to prepare for the mediation; and

       WHEREAS, the parties have met and conferred and agreed on a schedule for the filing of

Plaintiffs’ Opposition to the Motion to Dismiss (the “Opposition”) and Defendant’s reply to the

Opposition (the “Reply”);

       NOW THEREFORE, the parties, through their undersigned counsel, hereby agree,

stipulate, and respectfully request that the Court enter an Order as follows:

       1.      In the event that the July 1, 2021 meditation session is unsuccessful, Plaintiffs shall

file and serve their Opposition within four (4) weeks of the date that either party advises the other

in writing that mediation efforts have concluded unsuccessfully.

       2.      Defendant shall file and serve its Reply within four (4) weeks of the filing of the

Opposition.


Dated: May27, 2021

DELEEUW LAW LLC                                         K&L GATES LLP

/s/ P. Bradford deLeeuw                                 /s/ Steven L. Caponi
P. Bradford deLeeuw (No. 3569)                          Steven L. Caponi (No. 3484)
1301 Walnut Green Road                                  Matthew B. Goeller (No. 6283)
Wilmington, DE 19807                                    600 King Street, Suite 901
Phone: (302) 274-2180                                   Wilmington DE 19801
Email: brad@deleeuwlaw.com                              Phone: (302) 416-7000
                                                        steven.caponi@klgates.com
Attorneys for Plaintiff                                 matthew.goeller@klgates.com
                                                        Attorneys for Defendant

SO ORDERED this ________ day of ________, 2021.


                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE




                                                 2
